--------------------------------------------------------------------------------

EXHIBIT 10.1
 
THERAGENICS CORPORATION
2012 OMNIBUS INCENTIVE PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
THERAGENICS CORPORATION
2012 OMNIBUS INCENTIVE PLAN


TABLE OF CONTENTS
   


     
Page
 
SECTION I. DEFINITIONS
 
1
         
1.1
Definitions
1
   
SECTION 2 THE OMNIBUS INCENTIVE PLAN
6
         
2.1
Purpose of the Plan
6
 
2.2
Stock Subject to the Plan
7
 
2.3
Administration of the Plan
7
 
2.4
Eligibility and Limits
8
       
SECTION 3 TERMS OF AWARDS
8
         
3.1
Terms and Conditions of All Awards
8
 
3.2
Terms and Conditions of Options
10
 
3.3
Terms and Conditions of Stock Appreciation Rights
12
 
3.4
Terms and Conditions of Other Stock-Based Awards
12
 
3.5
Terms and Conditions of Cash Performance Awards
13
 
3.6
Treatment of Awards on Termination of Service
13
       
SECTION 4 RESTRICTIONS ON STOCK
14
         
4.1
Escrow of Shares
14
 
4.2
Restrictions on Transfer
14
       
SECTION 5 GENERAL PROVISIONS
14
         
5.1
Withholding
14
 
5.2
Changes in Capitalization; Merger; Liquidation
15
 
5.3
Awards to Non-U.S. Employees
16
 
5.4
Compliance with Code
16
 
5.5
Right to Terminate Employment or Service
17
 
5.6
Non-Alienation of Benefits
17
 
5.7
Restrictions on Delivery and Sale of Shares; Legends
17
 
5.8
Listing and Legal Compliance
17
 
5.9
Termination and Amendment of the Plan
17
 
5.10
Termination of Prior Plans
18
 
5.12
Stockholder Approval
18
 
5.12
Choice of Law
18
 
5.13
Effective Date of Plan
18



 
i

--------------------------------------------------------------------------------

 
 
THERAGENICS CORPORATION
2012 OMNIBUS INCENTIVE PLAN
 
SECTION I.  DEFINITIONS


1.1           Definitions.  Whenever used herein, the masculine pronoun will be
deemed to include the feminine, and the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:


(a)           “Affiliate” means:


(1)           Any Subsidiary;


(2)           An entity that directly or through one or more intermediaries
controls, is controlled by, or is under common control with the Company, as
determined by the Company; or


(3)           Any entity in which the Company has such a significant interest
that the Company determines it should be deemed an “Affiliate,” as determined in
the sole discretion of the Company.


(b)           “Award Agreement” means any written agreement, contract, or other
instrument or document as may from time to time be designated by the Company as
evidencing an Award granted under the Plan.


(c)           “Award Program” means a written program established by the
Committee, pursuant to which Awards are granted under the Plan under uniform
terms, conditions and restrictions set forth in such written program.


(d)           “Awards” means, collectively, Cash Performance Awards, Incentive
Stock Options, Nonqualified Stock Options, Stock Appreciation Rights, and Other
Stock-Based Awards.
 
(e)           “Board of Directors” means the board of directors of the Company.


(f)           “Cash Performance Award” means an Award described in Section 3.5
that is settled in cash and does not have a value that is derivative of the
value of, determined by reference to a number of shares of, or determined by
reference to dividends payable on, Stock.


(g)           “Code” means the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           “Committee” means the committee appointed by the Board of
Directors to administer the Plan.  Except to the extent that the Board of
Directors is acting as the Committee, the Committee shall consist solely of two
or more members of the Board of Directors who are both “outside directors” as
defined in Treas. Reg. § 1.162-27(e) as promulgated by the Internal Revenue
Service and “non-employee directors” as defined in Rule 16b-3(b)(3) as
promulgated under the Exchange Act, and if applicable, who satisfy the
requirements of the national securities exchange or nationally recognized
quotation or market system on which the Stock is then traded.  Notwithstanding
the foregoing, with respect to Awards granted by an officer or officers of the
Company pursuant to Section 2.3(b), the “Committee” as used in the Plan shall
mean such officer or officers, unless the context would clearly indicate
otherwise.


(i)           “Company” means Theragenics Corporation, a Delaware corporation.


(j)           “Disability” unless otherwise defined by the Committee in the
applicable Award Agreement or Award Program, has the same meaning as provided in
the long-term disability plan or policy maintained or, if applicable, most
recently maintained, by the Company or, if applicable, any Affiliate of the
Company for the Participant.  If no long-term disability plan or policy was ever
maintained on behalf of the Participant or, if the determination of Disability
relates to an Incentive Stock Option, Disability means that condition described
in Code Section 22(e)(3), as amended from time to time.


(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.


(l)           “Exercise Price” means the exercise price per share of Stock
purchasable under an Option.


(m)           “Fair Market Value” refers to the determination of the value of a
share of Stock as of a date, determined as follows:


(1)           if the shares of Stock are actively traded on any national
securities exchange or any nationally recognized quotation or market system
(including, without limitation Nasdaq), Fair Market Value shall mean the price
at which Stock shall have been sold on such date or on the trading day
immediately preceding such date, as reported by any such exchange or system
selected by the Committee on which the shares of Stock are then traded;


(2)           if the shares of Stock are not actively traded on any such
exchange or system, Fair Market Value shall mean the price for the Stock on such
date, or on the trading day immediately preceding such date, as reported by such
exchange or system; or


(3)           if the shares of Stock are not actively traded or reported on any
exchange or system on such date or on the business day immediately preceding
such date, Fair Market Value shall mean the fair market value of a share of
Stock as determined by the Committee taking into account such facts and
circumstances deemed to be material by the Committee to the value of the Stock
in the hands of the Participant.


 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, for purposes of Paragraph (1), (2), or (3) above,
the Committee may use the closing price as of the indicated date, the average
price or value as of the indicated date or for a period certain ending on the
indicated date, the price determined at the time the transaction is processed,
the tender offer price for shares of Stock, or any other method which the
Committee determines is reasonably indicative of the fair market value of the
Stock; provided, however, that for purposes of granting Nonqualified Stock
Options or Stock Appreciation Rights, Fair Market Value of Stock shall be
determined in accordance with the requirements of Code Section 409A, and for
purposes of granting Incentive Stock Options, Fair Market Value of Stock shall
be determined in accordance with the requirements of Code Section 422.


(n)           “Incentive Stock Option” means an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code.


(o)           “Nonqualified Stock Option” means a stock option that is not an
Incentive Stock Option.


(p)            “Option” means a Nonqualified Stock Option or an Incentive Stock
Option.


(q)           “Other Stock-Based Award” means an Award described in Section 3.4
that has a value that is derivative of the value of, determined by reference to
a number of shares of, or determined by reference to dividends payable on, Stock
and may be settled in cash or in Stock.  Other Stock-Based Awards may include,
but not be limited to, grants of Stock, grants of rights to receive Stock in the
future, or dividend equivalent rights.
 
(r)            “Over 10% Owner” means an individual who at the time an Incentive
Stock Option to such individual is granted owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or one
of its Subsidiaries, determined by applying the attribution rules of Code
Section 424(d).


(s)           “Participant” means an individual who receives an Award hereunder.


(t)           “Performance Goals” means any one or more of the following
performance goals, intended by the Committee to constitute objective goals for
purposes of Code Section 162(m), either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Affiliate, either individually, alternatively or in combination, and measured
either quarterly, annually or cumulatively over a period of quarters or years,
on an absolute basis or relative to a pre-established target, to previous
quarters’ or years’ results or to a designated comparison group, in each case as
specified by the Committee in the Award:


 
(i)
earnings per share;

 
(ii)
book value per share;

 
(iii)
operating cash flow;

 
(iv)
free cash flow;

 
(v)
cash flow return on investments;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(vi)
cash available;

 
(vii)
net income (before or after taxes);

 
(viii)
revenue or revenue growth;

 
(ix)
distributor sales performance improvements;

 
(x)
reimbursement relating to Medicare, Medicaid or other federally or state-funded
insurance-related programs;

 
(xi)
total shareholder return;

 
(xii)
return on invested capital;

 
(xiii)
return on shareholder equity;

 
(xiv)
return on assets;

 
(xv)
return on common book equity;

 
(xvi)
market share;

 
(xvii)
economic value added;

 
(xviii)
gross margin;

 
(xix)
contribution margin;

 
(xx)
operating margin;

 
(xxi)
profit margin;

 
(xxii)
stock price;

 
(xxiii)
operating income or operating net income (before or after taxes);

 
(xxiv)
EBIT, EBITDA or measures based on EBIT or EBITDA;

 
(xxv)
expenses or operating expenses;

 
(xxvi)
productivity of employees as measured by revenues, costs, or earnings per
employee;

 
(xxvii)
working capital;

 
(xxviii)
infrastructure improvements;

 
(xxix)
regulatory affairs;

 
(xxx)
governmental interactions;

 
(xxxi)
insurance coverage adequacy and competitiveness;

 
(xxxii)
recruitment for strategic positions;

 
(xxxiii)
training;

 
(xxxiv)
quality assurance measures relating to manufacturing, including but not limited
to reject rate, customer complaints and on-time delivery;

 
(xxxv)
organizational structure improvements;

 
(xxxvi)
performance tracking and appraisal improvements;

 
(xxxvii)
new product(s) and accounts;

 
(xxxviii)
acquisitions and divestitures;

 
(xxxix)
cooperation/consolidations among business units;

 
(xl)
data/information collection and dissemination improvements;

 
(xli)
outsourcing/insourcing/alternative sourcing;

 
(xlii)
supply chain management;

 
(xliii)
succession planning;

 
(xliv)
benefits management;

 
(xlv)
improvements in capital structure;

 
(xlvi)
new marketing initiatives;

 
(xlvii)
cost reduction; or

 
(xlviii)
any combination of the foregoing.

 
 
4

--------------------------------------------------------------------------------

 


The Committee may appropriately adjust any measures under a Performance Goal to
fairly represent the results of continuing operations or the ongoing performance
that the Performance Goal is intended to measure, to exclude the effect of items
that are reported as special items in the Company’s earnings release, or to
remove the effect of equity compensation expense under FAS 123R; amortization of
acquired technology and intangibles; asset write-downs; litigation or claim
judgments or settlements; changes in or provisions under tax law, accounting
principles or other such laws or provisions affecting reported results; accruals
for reorganization and restructuring programs; discontinued operations; or any
items that are extraordinary, unusual in nature, non-recurring or infrequent in
occurrence, whether or not any such item fits within such category under GAAP or
for reporting purposes, except where any such action would result in the loss of
the otherwise available exemption of the Award under Section 162(m) of the Code,
if applicable.


(u)           “Performance Period” means, with respect to an Award, a period of
time within which the Performance Goals relating to such Award are to be
measured. The Performance Period will be established by the Committee at the
time the Award is granted.


(v)           “Plan” means the Theragenics Corporation 2012 Omnibus Incentive
Plan.


(w)           “Separation from Service” shall mean a termination of a
Participant’s employment or other service relationship with the Company, subject
to the following requirements:


(1)           in the case of a Participant who is an employee of the Company, a
termination of the Participant’s employment where either (A) the Participant has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the “service recipient” within the
meaning of Code Section 409A (collectively, the “Service Recipient”) or (B) the
level of bona fide services the Participant performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding a decrease as a result of military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract) to no more than twenty percent (20%) of the average level of bona fide
services performed for the Service Recipient (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of service if the Participant has been providing services to the
Service Recipient for less than 36 months); or
 
 
5

--------------------------------------------------------------------------------

 


(2)           in the case of a Participant who is an independent contractor
engaged by the Service Recipient, a termination of the Participant’s service
relationship with the Service Recipient upon the expiration of the contract (or
in the case of more than one contract, all contracts) under which services are
performed for the Service Recipient if the expiration constitutes a good-faith
and complete termination of the contractual relationship; provided, however,
that an amount under an Award will be considered to be payable to such
Participant upon Separation from Service if pursuant to the terms of the
applicable plan (within the meaning of Code Section 409A), (A) no amount will be
paid to the Participant before at least twelve (12) months after the day on
which the contract expires under which the Participant performs services for the
Service Recipient (or, in the case of more than one contract, all such contracts
expire) and (B) no amount payable to the Participant on that date will actually
be paid to the Participant if, after the expiration of the contract (or
contracts) and before that date, the Participant performs services for the
Service Recipient as an independent contractor or an employee; or


(3)           in any case, as may otherwise be permitted under Code Section
409A.


(x)           “Stock” means the Company’s common stock.


(y)           “Stock Appreciation Right” means a stock appreciation right
described in Section 3.3.


(z)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.  A “Subsidiary” shall include any entity other than a corporation to the
extent permissible under Section 424(f) or regulations or rulings thereunder.


(aa)           “Termination of Employment” means the termination of the
employment relationship between a Participant and the Company and its
Affiliates, regardless of whether severance or similar payments are made to the
Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement.  The
Committee will, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Employment as it affects an Award,
including, but not by way of limitation, the question of whether a leave of
absence constitutes a Termination of Employment.
  
SECTION 2  THE OMNIBUS INCENTIVE PLAN


2.1           Purpose of the Plan.  The Plan is intended to (a) provide
incentives to certain officers, employees, directors, and consultants of the
Company and its Affiliates to stimulate their efforts toward the continued
success of the Company and to operate and manage the business in a manner that
will provide for the long-term growth and profitability of the Company; (b)
encourage stock ownership by certain officers, employees, directors, and
consultants by providing them with a means to acquire a proprietary interest in
the Company, acquire shares of Stock, or to receive compensation which is based
upon appreciation in the value of Stock; and (c) provide a means of obtaining,
rewarding and retaining officers, employees, directors, and consultants.
 
 
6

--------------------------------------------------------------------------------

 


2.2           Stock Subject to the Plan.  Subject to adjustment in accordance
with Section 5.2, the sum of three million (3,000,000) shares of Stock plus the
number of shares of Stock remaining available for issuance under the 1997 Stock
Incentive Plan, the 2000 Stock Incentive Plan and 2006 Stock Incentive Plan (the
“Prior Plans)” immediately prior to stockholder approval of the Plan as provided
in Section 5.11 plus all shares of Stock that would under the terms of the Prior
Plans (determined without regard to the termination of the Prior Plans) be added
back to the Prior Plans after such stockholder approval of the Plan, whether as
a result of forfeiture, tax withholding or otherwise (the “Maximum Plan Shares”)
are hereby reserved exclusively for issuance upon exercise, settlement, or
payment pursuant to Awards, all or any of which may be pursuant to any one or
more Awards, including without limitation, Incentive Stock Options. Shares of
Stock shall not be deemed to have been issued pursuant to the Plan with respect
to any portion of an Award that is settled in cash.  The shares of Stock
attributable to the nonvested, unpaid, unexercised, unconverted or otherwise
unsettled portion of any Award that is forfeited or cancelled or expires or
terminates for any reason without becoming vested, paid, exercised, converted or
otherwise settled in full and any shares of Stock withheld to satisfy tax
withholding obligations or the Exercise Price any will again be available for
purposes of the Plan.


2.3           Administration of the Plan. 


(a)           The Plan is administered by the Committee.  The Committee has full
authority in its discretion to determine the officers, employees, directors,
consultants, and other service providers of the Company or its Affiliates to
whom Awards will be granted and the terms and provisions of Awards, subject to
the Plan.  Subject to the provisions of the Plan, the Committee has full and
conclusive authority to interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the respective Award Agreements and Award Programs and to make all
other determinations necessary or advisable for the proper administration of the
Plan.  The Committee’s determinations under the Plan need not be uniform and may
be made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan (whether or not such persons are similarly situated).  The
Committee’s decisions are final and binding on all Participants.  Each member of
the Committee shall serve at the discretion of the Board of Directors and the
Board of Directors may from time to time remove members from or add members to
the Committee.  Vacancies on the Committee shall be filled by the Board of
Directors.


(b)           Notwithstanding any other provision of this Plan, the Board of
Directors may by resolution authorize one or more officers of the Company to do
one or both of the following: (1) designate individuals (other than officers or
directors of the Company or any Affiliate who are subject to Section 16 of the
Exchange Act) to receive Awards under the Plan, and (2) determine the number of
shares of Stock subject to such Awards; provided however, that the resolution
shall specify the total number of shares of Stock that may be granted subject to
such Awards.
 
 
7

--------------------------------------------------------------------------------

 


2.4           Eligibility and Limits.  Awards may be granted only to officers,
employees, directors, and consultants of the Company or any Affiliate of the
Company; provided, however, that an Incentive Stock Option may only be granted
to an employee of the Company or any Subsidiary.  In the case of Incentive Stock
Options, the aggregate Fair Market Value (determined as of the date an Incentive
Stock Option is granted) of Stock with respect to which stock options intended
to meet the requirements of Code Section 422 become exercisable for the first
time by an individual during any calendar year under all plans of the Company
and its Subsidiaries may not exceed $100,000; provided further, that if the
limitation is exceeded, the Incentive Stock Option(s) which cause the limitation
to be exceeded will be treated as Nonqualified Stock Option(s).  To the extent
required under Section 162(m) of the Code and the regulations thereunder, as
applicable, for compensation to be treated as qualified performance-based
compensation, subject to adjustment in accordance with Section 5.2, the maximum
number of shares of Stock with respect to which (a) Options, (b) Stock
Appreciation Rights, or (c) other Awards (other than Other Stock-Based Awards
that are payable in cash or Cash Performance Awards), to the extent they are
granted with the intent that they qualify as qualified performance-based
compensation under Section 162(m) of the Code, may be granted during any
calendar year to any employee may not exceed seven hundred thousand (700,000),
and the maximum aggregate dollar amount that may be paid in any calendar year to
any employee with respect to Other Stock-Based Awards that are payable in cash
and Cash Performance Awards may not exceed two million Dollars
($2,000,000).  If, after grant, an Option is cancelled, the cancelled Option
shall continue to be counted against the maximum number of shares for which
options may be granted to an employee as described in this Section 2.4.  If,
after grant, the exercise price of an Option is reduced or the base amount on
which a Stock Appreciation Right is calculated is reduced, the transaction shall
be treated as the cancellation of the Option or the Stock Appreciation Right, as
applicable, and the grant of a new Option or Stock Appreciation Right, as
applicable.  If an Option or Stock Appreciation Right is deemed to be cancelled
as described in the preceding sentence, the Option or Stock Appreciation Right
that is deemed to be canceled and the Option or Stock Appreciation Right that is
deemed to be granted shall both be counted against the maximum number of shares
for which Options or Stock Appreciation Rights may be granted to an employee as
described in this Section 2.4.

   
SECTION 3  TERMS OF AWARDS


3.1           Terms and Conditions of All Awards.


(a)           Amount of Award.   The number of shares of Stock as to which an
Award may be granted or the amount of an Award will be determined by the
Committee in its sole discretion, subject to the provisions of Section 2.2 as to
the total number of shares available for grants under the Plan and subject to
the limits in Section 2.4.
 
 
8

--------------------------------------------------------------------------------

 


(b)           Award Agreement.  Each Award will either be evidenced by an Award
Agreement in such form and containing such terms, conditions and restrictions as
the Committee may determine to be appropriate, including without limitation,
Performance Goals or other performance criteria, if any, that must be achieved
as a condition to vesting or settlement of the Award, or be made subject to the
terms of an Award Program, containing such terms, conditions and restrictions as
the Committee may determine to be appropriate, including without limitation,
Performance Goals or other performance criteria, if any, that must be achieved
as a condition to vesting or settlement of the Award. Performance Goals, if any,
shall be established before twenty-five percent (25%) of the Performance Period
has elapsed, but in no event later than within ninety (90) days after the first
day of a Performance Period. At the time any Performance Goals are established,
the outcome as to whether the Performance Goals will be met must be
substantially uncertain. If any Performance Goals are established as a condition
to vesting or settlement of an Award and such Performance Goal is not based
solely on the increase in the Fair Market Value of the Stock, the Committee
shall certify in writing that the applicable Performance Goals were in fact
satisfied before such Award is vested or settled, as applicable. Each Award
Agreement or Award Program is subject to the terms of the Plan and any
provisions contained in the Award Agreement or Award Program that are
inconsistent with the Plan are null and void. To the extent an Award is subject
to Performance Goals with the intent that the Award constitute performance-based
compensation under Code Section 162(m), the Committee shall comply with all
applicable requirements under Code Section 162(m) and the rules and regulations
promulgated thereunder in granting, modifying, and settling such Award.  The
Committee may, but is not required to, structure any Award so as to qualify as
performance-based compensation under Code Section 162(m).


(c)           Date of Grant.  The date as of which an Award is granted will be
the date on which the Committee has approved the terms and conditions of the
Award and has determined the recipient of the Award and the number of shares, if
any, covered by the Award, and has taken all such other actions necessary to
complete the grant of the Award or such later date as may be specified in the
approval of such Award.


(d)           Related Grants.  Any Award may be granted in connection with all
or any portion of a previously or contemporaneously granted Award.  Exercise or
vesting of an Award granted in connection with another Award may result in a pro
rata surrender or cancellation of any related Award, as specified in the
applicable Award Agreement or Award Program.


(e)           Awards not Transferrable.  Awards are not transferable or
assignable except by will or by the laws of descent and distribution governing
the State in which the Participant was domiciled at the time of the
Participant’s death, and are exercisable, during the Participant’s lifetime,
only by the Participant; or in the event of the Disability of the Participant,
by the legal representative of the Participant; or in the event of death of the
Participant, by the legal representative of the Participant’s estate or if no
legal representative has been appointed within ninety (90) days of the
Participant’s death, by the person(s) taking under the laws of descent and
distribution governing the State in which the Participant was domiciled at the
time of the Participant’s death; except to the extent that the Committee may
provide otherwise as to any Awards other than Incentive Stock Options.
 
 
9

--------------------------------------------------------------------------------

 


(f)           Modification after Grant.  After the date of grant of an Award,
the Committee may, in its sole discretion, modify the terms and conditions of an
Award, except to the extent that such modification would adversely affect the
rights of a Participant under the Award (except as otherwise permitted under the
Plan or Award) or would be inconsistent with other provisions of the Plan.


3.2           Terms and Conditions of Options.  Each Option granted under the
Plan must be evidenced by an Award Agreement.  At the time any Option is
granted, the Committee will determine whether the Option is to be an Incentive
Stock Option described in Code Section 422 or a Nonqualified Stock Option, and
the Option must be clearly identified as to its status as an Incentive Stock
Option or a Nonqualified Stock Option.  Incentive Stock Options may only be
granted to employees of the Company or any Subsidiary.  At the time any
Incentive Stock Option granted under the Plan is exercised, the Company will be
entitled to legend the certificates representing the shares of Stock purchased
pursuant to the Option to clearly identify them as representing the shares
purchased upon the exercise of an Incentive Stock Option.  An Incentive Stock
Option may only be granted within ten (10) years from the earlier of the date
the Plan is adopted or approved by the Company’s stockholders.


(a)           Option Price.  Subject to adjustment in accordance with
Section 5.2 and the other provisions of this Section 3.2, the Exercise Price
must be as set forth in the applicable Award Agreement, but in no event may it
be less than the Fair Market Value on the date the Option is granted.  With
respect to each grant of an Incentive Stock Option to a Participant who is an
Over 10% Owner, the Exercise Price may not be less than one hundred and ten
percent (110%) of the Fair Market Value on the date the Option is
granted.  Except as provided in Section 5.2, without approval of the Company’s
stockholders the exercise price of an Option may not be amended or modified
after the grant of the Option, and an Option may not be surrendered in
consideration of, or in exchange for, the grant of a new Option having an
exercise price below that of the Option that was surrendered.
 
(b)           Option Term.  Any Incentive Stock Option granted to a Participant
who is not an Over 10% Owner is not exercisable after the expiration of ten (10)
years after the date the Option is granted.  Any Incentive Stock Option granted
to an Over 10% Owner is not exercisable after the expiration of five (5) years
after the date the Option is granted.  The term of any Nonqualified Stock Option
shall be as specified in the applicable Award Agreement.


(c)           Payment.  Payment for all shares of Stock purchased pursuant to
exercise of an Option will be made in any form or manner authorized by the
Committee in the Award Agreement or by amendment thereto, including, but not
limited to, cash, cash equivalents, or, if the Award Agreement provides, but in
any case subject to such procedures or restrictions as the Committee may impose:


(i)           by delivery to the Company of a number of shares of Stock owned by
the holder having an aggregate Fair Market Value of not less than the product of
the Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)            in a cashless exercise through a broker, except if and to the
extent prohibited by law as to officers and directors, including without
limitation, the Sarbanes-Oxley Act of 2002, as amended; or


(iii)           by having a number of shares of Stock withheld, the Fair Market
Value of which as of the date of exercise is sufficient to satisfy the Exercise
Price.


Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an Option
until full payment has been made by the Participant.  The holder of an Option,
as such, has none of the rights of a stockholder.


(d)           Conditions to the Exercise of an Option.  Each Option granted
under the Plan is exercisable by whom, at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee
specifies in the Award Agreement; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may modify the terms of an Option to the extent not prohibited by
the terms of the Plan, including, without limitation, accelerating the time or
times at which such Option may be exercised in whole or in part, including,
without limitation, upon a change in control and may permit the Participant or
any other designated person to exercise the Option, or any portion thereof, for
all or part of the remaining Option term, notwithstanding any provision of the
Award Agreement to the contrary.


(e)           Termination of Incentive Stock Option.  With respect to an
Incentive Stock Option, in the event of Termination of Employment of a
Participant, the Option or portion thereof held by the Participant which is
unexercised will expire, terminate, and become unexercisable no later than the
expiration of three (3) months after the date of Termination of Employment;
provided, however, that in the case of a holder whose Termination of Employment
is due to death or Disability, one (1) year will be substituted for such three
(3) month period; provided, further that such time limits may be exceeded by the
Committee under the terms of the grant, in which case, the Incentive Stock
Option will be a Nonqualified Option if it is exercised after the time limits
that would otherwise apply. For purposes of this Subsection (e), a Termination
of Employment of the Participant will not be deemed to have occurred if the
Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option of the Participant in a transaction to which Code Section 424(a) is
applicable.


(f)           Special Provisions for Certain Substitute Options. 
Notwithstanding anything to the contrary in this Section 3.2, any Option issued
in substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Code
Section 424(a) is applicable, may provide for an exercise price computed in
accordance with such Code Section and the regulations thereunder and may contain
such other terms and conditions as the Committee may prescribe to cause such
substitute Option to contain as nearly as possible the same terms and conditions
(including the applicable vesting and termination provisions) as those contained
in the previously issued option being replaced thereby.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)           No Reload Grants.   Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the exercise price and/or tax withholding
obligation under any other option held by a Participant.


3.3           Terms and Conditions of Stock Appreciation Rights.  Each Stock
Appreciation Right granted under the Plan must be evidenced by an Award
Agreement.  A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of the Stock at the time of payment or exercise over (2) a specified or
determinable price, which may not be less than the Fair Market Value on the date
of grant.  A Stock Appreciation Right granted in connection with an Award may
only be exercised to the extent that the related Award has not been exercised,
paid or otherwise settled.


(a)           Settlement.  Upon settlement of a Stock Appreciation Right, the
Company must pay to the Participant, at the discretion of the Committee, the
appreciation in cash or shares of Stock (valued at the aggregate Fair Market
Value on the date of payment or exercise) as provided in the Award Agreement or,
in the absence of such provision, as the Committee may determine.


(b)           Conditions to Exercise.  Each Stock Appreciation Right granted
under the Plan is exercisable or payable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee
specifies in the Award Agreement; provided, however, that subsequent to the
grant of a Stock Appreciation Right, the Committee, at any time before complete
termination of such Stock Appreciation Right, may accelerate the time or times
at which such Stock Appreciation Right may be exercised or paid in whole or in
part.


(c)           No Repricing.  Except as provided in Section 5.2, without the
approval of the Company’s stockholders the price of a Stock Appreciation Right
may not be reduced after the grant of the Stock Appreciation Right, and a Stock
Appreciation Right may not be surrendered in consideration of, or in exchange
for, the grant of a new Stock Appreciation Right having a price below that of
the Stock Appreciation Right that was surrendered.


3.4           Terms and Conditions of Other Stock-Based Awards.  An Other
Stock-Based Award shall entitle the Participant to receive, at a specified date,
payment of an amount equal to all or a portion of either (i) a specified or
determinable number of shares of Stock granted by the Committee, (ii) the value
of a specified or determinable number of shares of Stock granted by the
Committee, (iii) a percentage or multiple of the value of a specified number of
shares of Stock determined by the Committee or (iv) dividend equivalents on a
specified, or a determinable number, or a percentage or multiple of specified
number, of shares of Stock determined by the Committee.  At the time of the
grant, the Committee must determine the specified number of shares of Stock or
the percentage or multiple of the specified number of shares of Stock, as may be
applicable; and the Performance Goals, if any, applicable to the determination
of the ultimate payment value of the Other Stock-Based Award. The Committee may
provide for an alternate percentage or multiple under certain specified
conditions.
 
 
12

--------------------------------------------------------------------------------

 
 
(a)           Payment.  Payment in respect of Other Stock-Based Awards may be
made by the Company in cash or shares of Stock as provided in the applicable
Award Agreement or Award Program or, in the absence of such provision, as the
Committee may determine.


(b)           Conditions to Payment.  Each Other Stock-Based Award granted under
the Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee may specify in the
applicable Award Agreement or Award Program; provided, however, that subsequent
to the grant of a Other Stock-Based Award, the Committee, at any time before
complete termination of such Other Stock-Based Award, may accelerate the time or
times at which such Other Stock-Based Award may be paid in whole or in part,
subject to the requirements of Section 3.4(c).


3.5           Terms and Conditions of Cash Performance Awards.  A Cash
Performance Award shall entitle the Participant to receive, at a specified date,
payment of an amount equal to all or a portion of either (i) the value of a
specified or determinable number of units (stated in terms of a designated or
determinable dollar amount per unit) granted by the Committee, or (ii) a
percentage or multiple of a specified or determinable amount determined by the
Committee.  At the time of the grant, the Committee must determine the base
value of each unit; the number of units subject to a Cash Performance Award, the
specified amount and the percentage or multiple of the specified or determinable
amount, as may be applicable; and the Performance Goals, if any, applicable to
the determination of the ultimate payment value of the Cash Performance Award.
The Committee may provide for an alternate base value for each unit or an
alternate percentage or multiple under certain specified conditions.


(a)           Payment.  Payment in respect of Cash Performance Awards shall be
made by the Company in cash.


(b)           Conditions to Payment.  Each Cash Performance Award granted under
the Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee may specify in the
applicable Award Agreement or Award Program; provided, however, that subsequent
to the grant of a Cash Performance Award, the Committee, at any time before
complete termination of such Cash Performance Award, may accelerate the time or
times at which such Cash Performance Award may be paid in whole or in part.


3.6           Treatment of Awards on Termination of Service.  Except as
otherwise provided by Plan Section 3.2(e), any Award under this Plan to a
Participant who has experienced a Termination of Employment, Separation from
Service, or termination of some other service relationship with the Company and
its Affiliates may be cancelled, accelerated, paid or continued, as provided in
the applicable Award Agreement or Award Program, or, as the Committee may
otherwise determine to the extent not prohibited by the Plan.  The portion of
any Award exercisable in the event of continuation or the amount of any payment
due under a continued Award may be adjusted by the Committee to reflect the
Participant’s period of service from the date of grant through the date of the
Participant’s Termination of Employment, Separation from Service or termination
of some other service relationship or such other factors as the Committee
determines are relevant to its decision to continue the Award.


 
13

--------------------------------------------------------------------------------

 


SECTION 4  RESTRICTIONS ON STOCK


4.1           Escrow of Shares.  Any certificates representing the shares of
Stock issued under the Plan will be issued in the Participant’s name, but, if
the applicable Award Agreement or Award Program so provides, the shares of Stock
will be held by a custodian designated by the Committee (the “Custodian”).  Each
applicable Award Agreement or Award Program providing for transfer of shares of
Stock in certificated form to the Custodian must require a Participant to
complete an irrevocable stock power appointing the Custodian or the Custodian’s
designee as the attorney-in-fact for the Participant for the term specified in
the applicable Award Agreement or Award Program, with full power and authority
in the Participant’s name, place and stead to transfer, assign and convey to the
Company any shares of Stock held by the Custodian for such Participant, if the
Participant forfeits the shares under the terms of the applicable Award
Agreement or Award Program.  During the period that the Custodian holds the
shares subject to this Section, the Participant is entitled to all rights,
except as provided in the applicable Award Agreement or Award Program,
applicable to shares of Stock not so held.  Any dividends declared on shares of
Stock held by the Custodian must, as provided in the applicable Award Agreement
or Award Program, be paid directly to the Participant or, in the alternative, be
retained by the Custodian or by the Company until the expiration of the term
specified in the applicable Award Agreement or Award Program and shall then be
delivered, together with any proceeds, with the shares of Stock to the
Participant or to the Company, as applicable.


4.2           Restrictions on Transfer.  The Participant does not have the right
to make or permit to exist any disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Award
Agreement or Award Program.  Any disposition of the shares of Stock issued under
the Plan by the Participant not made in accordance with the Plan or the
applicable Award Agreement or Award Program will be void.  The Company will not
recognize, or have the duty to recognize, any disposition not made in accordance
with the Plan and the applicable Award Agreement or Award Program, and the
shares so transferred will continue to be bound by the Plan and the applicable
Award Agreement or Award Program.
 
SECTION 5  GENERAL PROVISIONS


5.1           Withholding.  The Company shall deduct from all cash distributions
under the Plan any taxes required to be withheld by federal, state or local
government.  Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Award, the Company has
the right to require the recipient to remit to the Company an amount sufficient
to satisfy any federal, state and local tax withholding requirements prior to
the delivery of any certificate or certificates for such shares or the vesting
of such Award.  A Participant may satisfy the withholding obligation in cash,
cash equivalents, or if and to the extent the applicable Award Agreement, Award
Program, or Committee procedure so provides, a Participant may elect to have the
number of shares of Stock he is to receive reduced by, or tender back to the
Company, the smallest number of whole shares of Stock which, when multiplied by
the Fair Market Value of the shares of Stock, is sufficient to satisfy federal,
state and local, if any, withholding obligation arising from exercise or payment
of an Award.
 
 
14

--------------------------------------------------------------------------------

 
 
5.2           Changes in Capitalization; Merger; Liquidation.


(a)           Equity Restructurings.  The number of shares of Stock reserved for
the grant of Options, Stock Appreciation Rights and Other Stock-Based Awards;
the number of shares of Stock reserved for issuance upon the exercise,
settlement, vesting, grant or payment, as applicable, of each outstanding
Option, Stock Appreciation Right, and Other Stock-Based Award (if any); the
Exercise Price of each outstanding Option, the threshold price of each
outstanding Stock Appreciation Right, the specified number of shares of Stock to
which each outstanding Option, Stock Appreciation Right, and Other Stock-Based
Award pertains, the total number of shares of Stock that may be subject to
Awards granted by one or more officers of the Company, and the maximum number of
shares as to which Options, Stock Appreciation Rights, and other Awards may be
granted to an employee during any calendar year, shall be proportionately
adjusted for any nonreciprocal transaction between the Company and the holders
of capital stock of the Company that causes the per share value of the shares of
Stock underlying an Award to change, such as a stock dividend, stock split,
spinoff, rights offering, or recapitalization through a large, nonrecurring cash
dividend (each, an “Equity Restructuring”).


(b)           Other Transactions.  In the event of a merger, consolidation,
reorganization, extraordinary dividend, sale of substantially all of the
Company’s assets, other change in capital structure of the Company, tender offer
for shares of Stock, or a change in control of the Company (as defined by the
Committee in the applicable Award Agreement or Award Program), that in each case
does not constitute an Equity Restructuring, the Committee may make such
adjustments with respect to Awards and take such other action as it deems
necessary or appropriate, including, without limitation, the substitution of new
Awards, the assumption of awards not originally granted under the Plan, or the
adjustment of outstanding Awards, the acceleration of Awards, the removal of
restrictions on outstanding Awards, or the termination of outstanding Awards in
exchange for the cash value determined in good faith by the Committee of the
vested and/or unvested portion of the Award, all as may be provided in the
applicable Award Agreement or Award Program or, if not expressly addressed
therein, as the Committee subsequently may determine in its sole discretion. Any
adjustment pursuant to this Section 5.2 may provide, in the Committee’s
discretion, for the elimination without payment therefor of any fractional
shares that might otherwise become subject to any Award, but except as set forth
in this Section may not otherwise diminish the then value of the Award.


(c)           409A.           Notwithstanding any other provision of this Plan
to the contrary, in taking any action pursuant to Subsection (a) or (b) with
respect to a Nonqualified Stock Option or a Stock Appreciation Right, the
Committee shall consider any provisions of Code Section 409A and the regulations
thereunder that are required to be followed as a condition of the Nonqualified
Stock Option and the Stock Appreciation Right not being treated as the grant of
a new Option or Stock Appreciation Right or a change in the form of
payment.  Any adjustment described in the preceding sentence may include a
substitution in whole or in part of other equity securities of the issuer and
the class involved in such Equity Restructuring in lieu of the shares of Stock
that are subject to the Award.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           Rights of the Company.  The existence of the Plan and the Awards
granted pursuant to the Plan shall not affect in any way the right or power of
the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Stock or the rights thereof, the dissolution
or liquidation of the Company, any sale or transfer of all or any part of its
business or assets, or any other corporate act or proceeding.


5.3           Awards to Non-U.S. Employees.  The Committee shall have the power
and authority to determine which Affiliates shall be covered by this Plan and
which employees outside the United States of America shall be eligible to
participate in the Plan.  The Committee may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws, procedures, and
practices.  Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules, procedures and sub-plans with provisions
that limit or modify rights on death, disability or retirement or on Separation
from Service or Termination of Employment; available methods of exercise or
settlement of an Award; payment of income, social insurance contributions and
payroll taxes; the withholding procedures and handling of any stock certificates
or other indicia of ownership which vary with local requirements.  The Committee
may also adopt rules, procedures or sub-plans applicable to particular
Affiliates or locations.


5.4           Compliance with Code. 


(a)           Code Section 422.  All Incentive Stock Options to be granted
hereunder are intended to comply with Code Section 422, and all provisions of
the Plan and all Incentive Stock Options granted hereunder must be construed in
such manner as to effectuate that intent.


(b)           Code Section 409A.  Except to the extent provided otherwise by the
Committee, Awards under the Plan are intended to satisfy the requirements of
Section 409A of the Code (and the Treasury Department guidance and regulations
issued thereunder) so as to avoid the imposition of any additional taxes or
penalties under Code Section 409A.  If the Committee determines that an Award,
Award Agreement, Award Program, payment, distribution, deferral election,
transaction or any other action or arrangement contemplated by the provisions of
the Plan would, if undertaken, cause a Participant to become subject to any
additional taxes or other penalties under Code Section 409A, then unless the
Committee provides otherwise, such Award, Award Agreement, Award Program,
payment, distribution, deferral election, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan, Award Agreement, and / or Award Program will
be deemed modified, or, if necessary, suspended in order to comply with the
requirements of Code Section 409A to the extent determined appropriate by the
Committee, in each case without the consent of or notice to the Participant.
 
 
16

--------------------------------------------------------------------------------

 
 
5.5           Right to Terminate Employment or Service.  Nothing in the Plan or
in any Award Agreement confers upon any Participant the right to continue as an
officer, employee, director, or consultant of the Company or any of its
Affiliates or affects the right of the Company or any of its Affiliates to
terminate the Participant’s employment or services at any time.


5.6           Non-Alienation of Benefits.  Other than as provided herein, no
benefit under the Plan may be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge; and any attempt to do
so shall be void.  No such benefit may, prior to receipt by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.


5.7           Restrictions on Delivery and Sale of Shares; Legends.  Each Award
is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Award upon any securities exchange or under any state
or federal law is necessary or desirable as a condition of or in connection with
the granting of such Award or the purchase or delivery of shares thereunder, the
delivery of any or all shares pursuant to such Award may be withheld unless and
until such listing, registration or qualification shall have been effected.  If
a registration statement is not in effect under the Securities Act of 1933 or
any applicable state securities laws with respect to the shares of Stock
purchasable or otherwise deliverable under Awards then outstanding, the
Committee may require, as a condition of exercise of any Option or as a
condition to any other delivery of Stock pursuant to an Award, that the
Participant or other recipient of an Award represent, in writing, that the
shares received pursuant to the Award are being acquired for investment and not
with a view to distribution and agree that the shares will not be disposed of
except pursuant to an effective registration statement, unless the Company shall
have received an opinion of counsel that such disposition is exempt from such
requirement under the Securities Act of 1933 and any applicable state securities
laws.  The Company may include on certificates representing shares delivered
pursuant to an Award such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.


5.8           Listing and Legal Compliance.  The Committee may suspend the
exercise or payment of any Award so long as it determines that securities
exchange listing or registration or qualification under any securities laws is
required in connection therewith and has not been completed on terms acceptable
to the Committee.


5.9           Termination and Amendment of the Plan.  The Board of Directors at
any time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors shall obtain stockholder approval for any
amendment to the Plan that, except as provided under Section 5.2 of the Plan,
increases the number of shares of Stock available under the Plan, materially
expands the classes of individuals eligible to receive Awards, materially
expands the type of awards available for issuance under the Plan, or would
otherwise require stockholder approval under the rules of the applicable
exchange. Unless the Award Agreement or Award Program explicitly provides
otherwise, no such termination or amendment without the consent of the holder of
an Award may adversely affect the rights of the Participant under such Award.
 
 
17

--------------------------------------------------------------------------------

 
 
5.10           Termination of Prior Plans.  The Prior Plans are terminated as of
the date of stockholder approval of the Plan as provided in Section 5.11.  If
such approval is not obtained, the termination of the Prior Plans will not
occur.


5.11           Stockholder Approval.  The Plan shall be submitted to the
stockholders of the Company for their approval within twelve (12) months before
or after the adoption of the Plan by the Board of Directors of the Company.  If
such approval is not obtained, any Award granted hereunder will be void.


5.12           Choice of Law.  The laws of the State of Delaware shall govern
the Plan, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.


5.13           Effective Date of Plan.  The Plan shall become effective as of
the date the Plan was approved by the Board of Directors, regardless of the date
the Plan is signed.


IN WITNESS WHEREOF, the Company has executed this Plan, and the Plan has become
effective as of February 24, 2012.



  THERAGENICS CORPORATION          
 
By: /s/ Bruce W. Smith     Title:  Secretary  

 
18